REID, Chief Justice,
concurring.
I concur in the result reached in the main opinion, but write separately because, in my view, the main opinion relies precariously and unnecessarily upon “public policy” as the basis for the decision, unwisely interferes with the parties’ constitutional right to contract, and, without explanation, declines to base its holding on the plain meaning of the statutes.
The trial court and the Court of Appeals approved the “allocation” agreement between the plaintiffs and the defendant’s liability carrier, Tennessee Farmers. The trial court held that Tennessee Farmers is “entitled to exercise its contractual right to satisfy the judgment in the manner which it deems to best meet its contractual obligations.” The Court of Appeals found that not only could the liability carrier “apportion its applicable limits between compensatory and punitive damages,” but also that “an uninsured/under insured motorist insurance carrier is responsible for any unpaid compensatory damages.” This holding, whereby the courts sanctioned the agreement between the plaintiffs and the defendant’s liability carrier, and on that basis increased the liability of the uninsured motorist carrier, is contrary to the statutes defining the liability of an uninsured motorist insurance carrier.
Sections 56-7-1201(a) and (d) (Supp.1993) of the Tennessee Code Annotated require, for the purposes of this case, coverage “for the protection of persons insured thereunder who are legally entitled to recover compensatory damages from owners or operators of uninsured motor vehicles,” but limits liability “for an insurer providing uninsured motorist coverage [to] the amount of that coverage as specified in the policy less the sum of the limits collectible under all liability ... policies.” Using essentially the same language, Section 56-7-1202 defines an uninsured motor vehicle as a vehicle “whose ... use has resulted in the bodily injury ... [to] ... an insured, and for which the sum of the limits of liability available to the insured under all valid and collectible insurance policies ... is less than the applicable limits of uninsured *481motorist coverage provided to the insured.” T.C.A. § 56-7-1202 (1989).
Application of these statutes to the case before the Court shows that plaintiff Shari West meets the two requirements necessary to claim benefits under uninsured motorist coverage: she is entitled to recover compensatory damages from Pratt, and Pratt is the owner of an uninsured motor vehicle. The liability of an uninsured motorist insurance carrier, in the absence of a specific provision in the contract, is limited to compensatory damages. Carr v. Ford, 833 S.W.2d 68, 68-69 (Tenn.1992). The statutory maximum liability for compensatory damages is the amount of uninsured motorist coverage provided in the policy, which in this case was $100,000 for Shari West, less the “sum of limits collectible under all liability”1 policies “applicable to the bodily injury ... of the insured,” which in this case was $25,000. Since, under the statute, State Farm is not required to pay “the sum of limits collectible under all liability” policies, its liability is the amount whereby the judgment for compensatory damages, $46,236.80, exceeds the limit of $25,000 collectible under Tennessee Farmers’s liability policy, or $21,236.80.
The liability of Tennessee Farmers to the plaintiffs is not at issue. Tennessee Farmers and the plaintiffs are at liberty to adjust their rights and liabilities with regard to the judgment as they have agreed or may agree. However, their agreement does not affect State Farm’s liability, which is determined by statute.

. T.C.A. § 56-7-1201(d).